SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2012 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F TForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoT (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: An announcement regarding 2012 third quarterly results of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on October 26, 2012. Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) Third Quarterly Results Announcement for 2012 1 Important notice 1.1 The Board of Directors, the Supervisory Board of China Petroleum & Chemical Corporation ("Sinopec Corp.” or the "Company”) and its directors, supervisors and senior management warrant that there are no material omissions, misrepresentations or misleading statements contained in this announcement and severally and jointly accept full responsibility for the authenticity, accuracy and completeness of the information contained in this announcement. 1.2 The third quarterly report for 2012 (the "Quarterly Report”) was approved on the 4th meeting of the Fifth Session of the Board of Directors of Sinopec Corp. 1.3 The financial statements in the Quarterly Report were not audited. 1.4 Mr. Fu Chengyu, Chairman of the Board of Directors, Mr. Wang Tianpu, Vice Chairman of the Board of Directors and President, Mr. Wang Xinhua, Chief Financial Officer and Head of the Accounting Department warrant the authenticity and completeness of the financial statements contained in the Quarterly Report. 2 Basic Information of Sinopec Corp. 2.1 Principal financial data and indicators 2.1.1 Principal financial data and indicators prepared in accordance with the China Accounting Standards for Business Enterprises ("ASBE”). At 30 September At 31 December Changes from the end of last year (%) Total assets (RMB millions) Total equity attributable to shareholders of the Company (RMB millions) Net assets per share attributable to shareholders of the Company (RMB) Nine-month periods ended 30 September (January ~ September) Changes over the same period of the preceding year (%) Net cash flow from operating activities (RMB millions) ) Net cash flow from operating activities per share (RMB) ) Three-month periods ended 30 September (July ~ September) Nine-month periods ended 30 September (January ~ September) Changes over the same period of the preceding year (%) Changes over the same period of the preceding year (%) Net profit attributable to shareholders of the Company (RMB millions) ) ) Basic earnings per share (RMB) ) ) Diluted earnings per share (RMB) ) ) Basic earnings per share (before extraordinary gain and loss) (RMB) ) ) Weighted average return on net assets (%) (0.54) percentage points percentagepoints Weighted average return (before extraordinary gain and loss) on net assets (%) (0.62) percentage points percentagepoints Extraordinary items Nine-month period ended 30 September 2012 (RMB millions) Gain on disposal of non-current assets Donations 77 Gain on holding and disposal of various investments Other extraordinary income and expenses, net Subtotal Tax effect Total Attributable to: Equity shareholders of the Company Minority interests 2.1.2 Principal financial data and indicators prepared in accordance with International Financial Reporting Standards ("IFRS”) At 30 September At 31 December Changes from the end of last year (%) Total assets (RMB millions) Total equity attributable to equity shareholders of the Company (RMB millions) Net assets per share (RMB) Adjusted net assets per share (RMB) Nine-month periods ended 30 September (January ~ September) Changes over the same period of the preceding year (%) Net cash generated from operating activities (RMB millions) ) Three-month periods ended 30 September (July ~ September) Nine-month periods ended 30 September (January ~ September) Changes over the same period of the preceding year (%) Changes over the same period of the preceding year (%) Profit attributable to equity shareholders of theCompany(RMBmillions) ) ) Basic earnings per share (RMB) ) ) Diluted earnings per share (RMB) ) ) Return on net assets (%) (0.61) percentage points (4.47) percentage points 2.2 Number of shareholders at the end of the reporting period is 765,591, including 758,985 holders of A shares and 6,606 holders of H shares. Number of shareholders and top ten shareholders holding tradable shares without selling restrictions at the end of the reporting period: Number of shareholders at the end of the reporting period Top ten shareholders holding tradable shares without selling restrictions Name of shareholders (full name) Number of shares without selling restrictions held as at the end of the reporting period (shares) Type of shares (A, H shares or others) China Petrochemical Corporation A HKSCC (Nominees) Limited note H Guotai Junan Securities Co., Ltd. A China Life Insurance Company Limited - Bonus - Personal Bonus - 005L - FH002 Shanghai A PICC Life Insurance Company Limited - Bonus- Personal Insurance Bonus A Taikang Life Insurance Co., Ltd. - Bonus - Personal Bonus - 019L - FH002 Shanghai A Industrial & Commercial Bank of China - China Southern Select Stock Securities Investment Fund A Industrial & Commercial Bank of China - Shanghai Stock Exchange 50 ETF A China Securities Finance Corporation Limited - Guaranty Securities Account for Refinancing A Bank of Communications - E Fund 50 Index Equity Investment Fund A Note: Sinopec Century Bright Capital Investment Limited, overseas wholly-owned subsidiary of China Petrochemical Corporation, holds 425,500,000 H shares, which is included in the total number of the shares held by HKSCC Nominees Limited. 2.3 Review of operating results In the first three quarters of 2012, the gross domestic product (GDP) registered a year-on-year growth of 7.7%. The domestic demand for oil products and chemical products continued to rise, though at a slower rate. In keeping with the international price movements of crude oil, the state timely adjusted the refined oil price, including three downward and four upward adjustments. The price of chemical products fell in the second quarter, but rebounded in the third quarter. The Company made rational arrangements for production and operations in accordance with the macroeconomic trend and market demand, and actively adjusted its product mix, leading to a remarkable improvement of results in the third quarter. Exploration & Production Segment: The Company focused on achieving growth in reserve and production volume, as well as enhancing exploration in key areas. Significant progress has been made in field exploration, including south Ordos, Jiyang Depression, western Sichuan and Yuanba. We have strengthened and refined the development and management of old oilfields, accelerated the growth in mass production of oil and gas, promoted the exploration and development of unconventional oil and gas, and started to build the production capacity of shale gas in Fuling Pilot Project. In the first three quarters, our oil and gas production reached 318 million barrels of oil equivalent, representing a year-on-year growth of 4.92%, of which, crude oil production was 245 million barrels and natural gas production was 438.41 billion cubic feet, representing a year-on-year growth of 2.32 #% and 14.69 #% respectively. Refining Segment: We have optimized the purchase and allocation of crude oil, readjusted refining utilization, accelerated an upgrade in the quality of oil products, and adjusted the product mix to increase the output of gasoline and jet fuel. We have also streamlined operations to reduce cost. In the first three quarters, the daily crude oil processing volume was 4.39 million barrels, representing a year-on-year growth of 0.46%. Marketing and Distribution Segment: We adjusted the operation strategies in response to changes in market demand. We maintained a good balance of oil products resources and optimized sales structure to increase retail volume; we developed our non-fuel business and e-commerce business; and we seized the opportunity to further explore the market of natural gas for transportation. In the first three quarters, the total sales volume and retail sales volume of oil product amounted to 128.34 million tonnes and 81.05 million tonnes respectively, representing a year-on-year growth of 5.56% and 7.28%. Chemicals Segment: In light of the market situation, we have actively lowered the operation utilization of our chemical facilities, maintained a safe and stable operation, continuously raised the major economic and technical indicators; optimized and adjusted the structure of raw materials and chemical products. We have increased the output of high-value-added and differentiated products to enhance profitability. In the first three quarters, the output of ethylene was 7.024 million tonnes, representing a year-on-year decrease of 4.51%, and the output of synthetic resin was 9.956 million tonnes, representing a year-on-year decrease of 1.10%. Summary of Principal Operating Results for the First Three Quarters Nine-month period ended September 30 Operating Data Unit Changes over the same period of the preceding year (%) Exploration and Production Oil and gas production Million barrels of oil equivalent Crude oil production Million barrels China Million barrels Overseas Million barrels Natural gas production Billion cubic feet Crude oil price realised USD / barrel Natural gas price realised USD / thousand cubic feet Refining (note 1) Processing volume of crude oil Thousand barrels / day Refinery throughput Million tonnes Including:Gasoline Million tonnes Diesel oil Million tonnes Kerosene Million tonnes light chemical feedstock production Million tonnes ) Light yield % 0.75 percentage points Refinery yield % 0.03 percentage points Marketing and Distribution Total sales volume of oil products Million tonnes Total domestic sales volume of oil products Million tonnes Including:Retail Million tonnes Direct sales Million tonnes Wholesale Million tonnes ) Total number of service stations(note 2) Stations Including:Company-operated Stations Franchised Stations 13 15 ) Annualized throughput per station (Note 3) Tonnes/station Chemicals (Note 1) Ethylene Thousand tonnes ) Synthetic resin Thousand tonnes ) Synthetic rubber Thousand tonnes ) Synthetic fiber monomer and polymer Thousand tonnes ) Synthetic fiber Thousand tonnes ) Note 1: Including 100% production of Joint Ventures; Note 2: Service station data for 2011 is as of December 31, 2011; Note 3: The throughput per station is an annualized average of our company-operated service stations; Note 4: Conversion rates: for domestic production of crude oil, 1 tonne 7.1 barrels, for production of crude oil overseas, 1 tonne 7.27 barrels; for refinery throughput, 1 tonne 7.35 barrels; for production of natural gas, 1 cubic meter 35.31 cubic feet. Capital expenditure: In the first three quarters of 2012, the Company’s capital expenditure was RMB 83.448 billion. Of this total, RMB 34.999 billion was used in the exploration and production segment, mainly for the exploration and development of the Shengli shallow water Oilfield, Tahe Oilfield in the northwest, Ordos oil and gas field and Sichuan Basin as well as Shandong LNG project. RMB 16.829 billion was used in the refining segment, mainly for a diesel quality upgrading, and refinery revamping projects in Shanghai Petrochemical and Jinling. RMB 10.496 billion was used in the chemicals segment, mainly for the construction of the Wuhan 800,000 tpa ethylene project, Yanshan butyl rubber project, and the Yizheng 1,4-Butanediol(BDO) project. RMB 20.334 billion was used in the marketing and distribution segment, mainly for the construction and acquisition of service stations, oil product pipelines and depots in the key areas such as highways, major cities and newly planned regions; promoting the non-fuel business and the IC card value-added services; 1,046 service stations were developed. RMB 0.79 billion was used for corporate and others, mainly for R&D facilities and the construction of IT projects. 3 Significant events 3.1 Significant changes in major items contained in the consolidated financial statements prepared in accordance with the PRC Accounting Standards for Business Enterprises ("ASBE”) and the reasons for such changes. Items of Consolidated Balance Sheet As at 30 September 2012 As at 31 December 2011 Increase/(decrease) Main Reasons for Changes Amount Percentage RMB billion RMB billion RMB billion % Accounts receivable 44 Mainly due to the increase in product operations and trade volume. Prepayments Mainly due to the advance payment for crude oil and oil product during the holidays. Construction in progress 40 Mainly due to the increase of project construction during the period under the annual investment plan. Intangible assets 33 Mainly due to the increase of land use right and franchise in the marketing segment. Short-term loans 83 Mainly due to the increase of borrowings in US dollars. Taxes payable ) ) Mainly due to the lower profits during the period and payment of taxes payable for 2011. Non-current liabilities due within one year ) )
